Citation Nr: 1410098	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-15 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

The Veteran is represented by:  AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, on behalf of the RO in Cleveland, Ohio.

In September 2011, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided a VA examination in April 2009 in order to assess whether a current lumbar disability was incurred in or due to his active duty.  The April 2009 VA examiner indicated that the Veteran's claims file was not made available for contemporaneous review.  During the examination, the Veteran reported that he initially experienced "problems" with his low back sometime in the late 1970s.  He denied trauma, but attributed his low back symptoms to several falls, heavy lifting, bending, and picking up objects.  The Veteran also stated that he sustained a post-service injury to his back in 2003, when he fell off a roof, resulting in compression fractures at L1, L2, and L3.  Physical and radiological examinations were then administered.  The diagnoses were degenerative changes in lumbar and lower dorsal spine and old compression fracture of T12, L1, and L2 bodies.  Ultimately, the VA examiner's assessment was as follows:

Lumbar strain with non-service connected compression fractures of L1, L2, and L3 and degenerative joint disease at L4-5, L5-S1.  The majority of [the Veteran's] degenerative disease is more likely than not related to his fractures[,] however it is impossible for me[,] without resorting to speculation[,] to determine exactly how much of his degenerative joint disease is related to service-connected lumbar strain and what is related to his old traumatic non-service connected fractures.

In May 2009, the VA examiner was provided the Veteran's claims file to review.  After reviewing the Veteran's claims file, the VA examiner reiterated the above-cited opinion verbatim.

First, the April 2009 VA examiner's opinion suggests that all, none, or a certain percentage of the Veteran's current lumbar spine degenerative joint disease is etiologically attributable to a "service-connected" lumbar strain.  To choose the amount attributable, the examiner stated that he would need to resort to speculation.  However, the salient question to be answered by the examiner is not how much of any current lumbar spine disability is etiologically attributable to the Veteran's active duty, but whether it is at least as likely as not that any current lumbar spine disability is attributable to the Veteran's active duty or a service-connected disability.  The examiner's opinion does not adequately address this question.  As such, the Board finds that this aspect of the April 2009 VA examination is inadequate for purposes of adjudicating his service-connected claim.

Second, although the April 2009 VA examiner reviewed the Veteran's claims file in May 2009, the May 2009 addendum did not include a discussion of the Veteran's relevant evidence of record, including his service treatment records.  The Veteran's service treatment records showed in-service treatment for low back/lumbar symptoms; however, a May 1994 retirement examination demonstrated that the Veteran's spine was clinically normal.  Given that the examiner did not provide a discussion of the relevant evidence of record, the Board finds that the April 2009 VA examination is inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

Finally, it appears as though the April 2009 VA examiner rendered an assessment of lumbar strain, in addition to lumbar spine degenerative joint disease.  The examiner then referred to the Veteran's lumbar strain as "service-connected" without any elaboration as to how that conclusion was reached.  For this reason, the Board finds that this aspect of the April 2009 VA examination is inadequate.  Id.  

Based on the above, the Board finds that the April 2009 VA examination is inadequate for purposes of adjudicating the Veteran's claim of entitlement to service connection for a lumbar spine disability, even when considering the May 2009 addendum.  Consequently, the Board finds that a remand is required in order to afford the Veteran another examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Additionally, in February 2013, the Veteran submitted a statement wherein he indicated that he had obtained the original films resulting from several different imaging studies of his lower back.  The Board notes that the treatment records associated with these films, specifically the interpretations of those films, are already associated with the record.  That being said, the Board would like to take this opportunity to invite the Veteran to submit any and all evidence supportive of his claim, including the films discussed in his February 2013 statement.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit or identify any evidence supportive of his claim, including, but not limited to, the original films from the May 21, 2003 radiological examination and computed tomography scan; the May 22, 2003 magnetic resonance imaging scan; and the July 7, 2003 radiological examination.

2. The RO should then provide the Veteran with another VA examination.  The claims file must be made available to and contemporaneously reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any lumbar spine disability present, including, but not limited to, lumbar strain and degenerative joint disease.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any lumbar spine disability present was incurred in or due to his active duty.  In rendering any etiological opinion, the examiner must consider and discuss the Veteran's assertions that he experienced symptoms during and after his active duty.  Further, the examiner must consider and discuss the instances of in-service treatment for low back/lumbar symptoms or injuries, the results of the May 1994 retirement examination, and the Veteran's 2003 injury resulting from a fall off a roof.  A complete rationale for all opinions must be provided.

In providing answers to the question posed, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship, while less likely weighs against the claim.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After undertaking the above development, and all additional development that is deemed necessary, the RO must then re-adjudicate the Veteran's claim on appeal, to include consideration of all relevant evidence of record.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

